COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  Oscar L. Shaw,                                   §                No. 08-16-00321-CR

                         Appellant,                §                  Appeal from the

  v.                                               §                 243rd District Court

  The State of Texas,                              §              of El Paso County, Texas

                          State.                   §                (TC# 20160D02955)

                                               §
                                             ORDER

       Pending before the Court is Appellant’s motion to represent himself on appeal. The record

has been filed and Appellant’s brief is due to be filed on March 8, 2017. The Court notes that

Appellant represented himself at trial, but at times vacillated with respect to his waiver of the right

to counsel. Appellant stated at the conclusion of the trial that he wished to proceed pro se on

appeal, but the trial court thereafter appointed counsel to represent Appellant on appeal.

       In order to determine whether Appellant is entitled to the relief requested in the motion, we

abate the appeal and remand the cause to the trial court in order for the court to conduct a hearing

in compliance with Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541, 45 L. Ed. 2d 562

(1975), and Hubbard v. State, 739 S.W.2d 341, 345 (Tex.Crim.App. 1987) and for the purpose of

determining whether Appellant is making a competent and intelligent choice in choosing to

proceed pro se on appeal. The trial court is directed to make Appellant aware of the dangers and

disadvantages of self-representation on appeal so that the record will establish that Appellant

                                                  1
knows what he is doing and his choice is made with “eyes open.” Faretta, 422 U.S. at 835, 95

S.Ct. at 2541. Further, the trial court shall make findings of fact and conclusions of law related to

the following:

         1.   whether Appellant desires to prosecute the appeal;

         2. whether Appellant’s request to remove appointed counsel and represent himself on

              appeal is an attempt to obstruct court procedure or interfere with the administration of

              justice;

         3. whether Appellant is aware of the dangers and disadvantages of self-representation on

              appeal; and

         4. whether Appellant’s decision to represent himself on appeal is competently and

              intelligently made.

The trial court should also admonish Appellant that if he persists in his desire to waive counsel on

appeal, the appellate court will not permit Appellant to reassert his right to counsel if doing so will

obstruct orderly procedure in the court or interfere with the fair administration of justice.


         A transcription of the hearing and a supplemental clerk’s record containing the court’s

findings and orders must be certified and filed in this Court by April 17, 2017. IT IS FURTHER

ORDERED that appellate timetable and deadlines are suspended pending further order of this

Court.

         IT IS SO ORDERED this 3rd day of March, 2017.




                                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.

                                                   2